

114 HR 5919 IH: Preserving and Reforming SSDI (PAR–SSDI) Act of 2016
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5919IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to improve the process by which the Social Security
			 Administration makes disability determinations and awards disability
			 benefits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving and Reforming SSDI (PAR–SSDI) Act of 2016. 2.Consideration of vocational factors in disability determinations (a)Language proficiencySection 223(d)(2) of the Social Security Act (42 U.S.C. 423(d)(2)) is amended by adding at the end the following:
				
 (D)In determining whether an individual is under a disability, the Commissioner shall make such determination without regard to the individual’s ability to communicate in English..
 (b)Quarters of coverage requirementSection 223(d)(2) of the Social Security Act (42 U.S.C. 423(d)(2)), as amended by subsection (a), is further amended by adding at the end the following:
				
 (E)In determining whether an individual is under a disability for a month, the Commissioner may not consider the individual’s vocational background unless the individual had not less than 16 quarters of coverage during the 24-quarter period ending with the quarter in which such month occurs..
 (c)Periodic update of vocational and educational factorsNot later than 5 years after the date of the enactment of this Act and not later than the end of every subsequent 5-year period, the Commissioner of Social Security shall prepare and implement a complete update of the vocational and educational factors considered in making disability determinations under title II of the Social Security Act.
 (d)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed on or after the date of the enactment of this Act.
			3.Disqualification on receipt of disability insurance benefits in a month for which unemployment
			 compensation is received
 (a)In generalSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)) is amended by adding at the end the following:
				
					(C)
 (i)If for any week in whole or in part within a month an individual is paid or determined to be eligible for unemployment compensation, such individual shall be deemed to have engaged in substantial gainful activity for such month.
 (ii)For purposes of clause (i), the term unemployment compensation means— (I)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and
 (II)trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).. (b)Trial work periodSection 222(c) of the Social Security Act (42 U.S.C. 422(c)) is amended by adding at the end the following:
				
					(6)
 (A)For purposes of this subsection, an individual shall be deemed to have rendered services in a month if the individual is entitled to unemployment compensation for such month.
 (B)For purposes of subparagraph (A), the term unemployment compensation means— (i)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and
 (ii)trade adjustment assistance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).. (c)Data matchingThe Commissioner of Social Security shall implement the amendments made by this section using appropriate electronic data.
 (d)Effective dateThe amendments made by this subsection shall apply with respect to individuals who initially apply for disability insurance benefits on or after January 1, 2017.
			4.Eligibility for Medicare
 (a)In generalSection 226(b)(2) of the Social Security Act (42 U.S.C. 426(b)) is amended— (1)in subparagraph (A), by striking 24 calendar months and inserting 60 calendar months;
 (2)in subparagraph (B), by striking 24 months and inserting 60 months; (3)in subparagraph (C)(ii), by striking 24 months and inserting 60 months; and
 (4)in the matter following subparagraph (C)(ii)(II)— (A)by striking twenty-fifth month before of his entitlement or status and inserting sixty-first month; and
 (B)by striking twenty-fifth month of his entitlement refers to the first month after the twenty-fourth month and inserting sixty-first month of his entitlement refers to the first month after the sixtieth month. (b)Conforming amendmentsSection 226 of such Act (42 U.S.C. 426), as amended by subsection (a), is further amended—
 (1)in subsection (e)(1)(B), by striking 24 months and inserting 60 months; and (2)in subsection (f), by striking 24 months and inserting 60 months.
 (c)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed on or after the date of the enactment of this Act.
			5.Inclusion of unearned income in determination of substantial gainful activity
 (a)In generalSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)), as amended by section 3(b), is further amended by adding at the end the following:
				
					(D)
 (i)If the amount of unearned income (as defined in section 1612) of an individual for a month is equal to or greater than the monthly income limit for such month, the individual shall be deemed to have engaged in substantial gainful activity for such month.
 (ii)For purposes of this subparagraph, the monthly income limit is the amount of earnings derived from services, prescribed by the Commissioner under regulations issued pursuant to subparagraph (A), sufficient to demonstrate an individual’s ability to engage in substantial gainful activity for a month..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to monthly insurance benefits paid for months beginning after the date that is 1 year after the date of the enactment of this Act.
			6.Medical evidence in disability determinations
			(a)Exclusion of medical evidence that is not submitted in its entirety or furnished by a licensed
 practitionerSection 223(d)(5) of the Social Security Act (42 U.S.C. 423(d)(5)) is amended— (1)in subparagraph (B), by striking In and inserting Subject to subparagraphs (C) and (D), in; and
 (2)by adding at the end the following new subparagraphs:  (C) (i)An individual and, if applicable, such individual’s representative shall submit, in its entirety and without redaction, all relevant medical evidence known to the individual or the representative to the Commissioner of Social Security.
 (ii)In the case of a hearing before an administrative law judge to determine if an individual is under a disability (as defined in paragraph (1)), the Commissioner of Social Security shall not consider any piece of medical evidence furnished by an individual or such individual’s representative unless such individual and, if applicable, such individual’s representative, certifies at the hearing that all relevant medical evidence has been submitted in its entirety and without redaction.
 (iii)For purposes of this subparagraph, the term relevant medical evidence means any medical evidence relating to the individual’s claimed physical or mental impairments that the Commissioner of Social Security should consider to determine whether the individual is under a disability, regardless of whether such evidence is favorable or unfavorable to the individual’s case, but shall not include any oral or written communication or other document exchanged between the individual and such individual’s attorney representative that are subject to attorney-client privilege or work product doctrine, unless the individual voluntarily discloses such communication to the Commissioner. Neither the attorney-client privilege nor the work product doctrine shall prevent from disclosure medical evidence, medical source opinions, or any other factual matter that the Commissioner may consider in determining whether or not the individual is entitled to benefits.
 (iv)Any individual or representative who knowingly violates this subparagraph shall be guilty of making a false statement or representation of material fact, shall be subject to civil and criminal penalties under sections 208 and 1129, and, in the case of a representative, shall be suspended or disqualified from appearing before the Social Security Administration.
 (D)The Commissioner of Social Security shall not consider any evidence furnished by a physician or health care practitioner who is not licensed or has been sanctioned..
				(b)Health care providers supplying consultative exams
 (1)In generalBeginning 1 year after the date of enactment of this Act, in determining whether an individual applying for disability insurance benefits under title II of the Social Security Act is disabled, the Commissioner of Social Security shall not consider medical evidence resulting from a consultative exam with a health care provider conducted for the purpose of supporting the individual’s application unless the evidence is accompanied by a Medical Consultant Acknowledgment Form signed by the health care provider who conducted the exam.
				(2)Medical consultant acknowledgment form
 (A)DefinitionAs used in this subsection, the term Medical Consultant Acknowledgment Form means a form published by the Commissioner of Social Security that meets the requirements of subparagraph (B).
 (B)RequirementsThe Commissioner of Social Security shall develop the Medical Consultant Acknowledgment Form and make it available to the public not later than 6 months after the date of enactment of this Act. The contents of the Medical Consultant Acknowledgment Form shall include—
 (i)information on how medical evidence is used in disability determinations; (ii)instructions on completing a residual functional capacity form;
 (iii)information on the legal and ethical obligations of a health care provider who supplies medical evidence for use in a disability determination, including any civil or criminal penalties that may be imposed on a health care provider who supplies medical evidence for use in a disability determination; and
 (iv)a statement that the signatory has read and understands the contents of the form. (3)Penalties for fraudIn addition to any other penalties that may be prescribed by law, any individual who forges a signature on a Medical Consultant Acknowledgment Form submitted to the Commissioner of Social Security shall be guilty of making a false statement or representation of material fact, and upon conviction shall be subject to civil and criminal penalties under sections 208 and 1129 of the Social Security Act and, in the case of a representative, shall be suspended or disqualified from appearing before the Social Security Administration.
 (c)Effective dateThe amendments made by subsection (a) shall apply with respect to applications for disability insurance benefits filed on or after the date of the enactment of this Act.
			7.Change in index used to calculate social security cost-of-living adjustments
 (a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended— (1)in subparagraph (G), by striking the period at the end and inserting ; and; and
 (2)by adding at the end the following new subparagraph:  (H)the term Consumer Price Index means the Chained Consumer Price Index for All Urban Consumers (C–CPI–U, as published in its initial version by the Bureau of Labor Statistics of the Department of Labor)..
				(b)Application to pre-1979 law
 (1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended—
 (A)in subparagraph (C), by striking the period at the end and inserting ; and; and (B)by adding at the end the following new subparagraph:
						
 (D)the term Consumer Price Index means the Chained Consumer Price Index for All Urban Consumers (C–CPI–U, as published in its initial version by the Bureau of Labor Statistics of the Department of Labor)..
 (2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting and by section 231 of the Preserving and Reforming SSDI (PAR–SSDI) Act of 2016 after 1986. (c)Effective dateThe amendments made by this section shall apply with respect to adjustments effective with or after the first December that begins at least 3 years after the date of the enactment of this Act.
			8.Third-party income verification
 (a)In generalSection 223(i) of the Social Security Act (42 U.S.C. 423(i)) is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following:  (5) (A)In any case in which the Commissioner of Social Security initiates a review under this subsection of the case of an individual who has been determined to be under a disability, such review shall include an independent estimate by a qualified social security income verification contractor of such individual’s monthly income at the time of such review.
 (B)Upon initiating a review of an individual under this subsection, the Commissioner of Social Security shall provide such individual’s name, address, and social security account number to a qualified social security income verification contractor for purposes of obtaining the independent estimate described in subparagraph (A).
							(C)
 (i)Not later than 60 days after the date of the enactment of this paragraph, the Commissioner of Social Security shall enter into one or more qualified income verification contracts.
 (ii)For purposes of this paragraph, the term qualified social security income verification contract means any contract which is for the services of any person (other than an officer or employee of the Social Security Administration)—
 (I)to provide an estimate (based on the best information available to such person) of the income of any individual specified by the Commissioner as described in subparagraph (A);
 (II)to provide such information regarding the basis for such estimate as the Commissioner may specify; and
 (III)that prohibits each person providing such services from contacting the individual, employers of the individual, members of the individual’s family, and such other persons as the Commissioner may specify.
 (iii)For purposes of this section, the term qualified social security income verification contractor means the person providing services to the Secretary under a qualified social security income verification contract.
								(D)
 (i)Nothing in any provision of law shall be construed to prevent the Secretary from— (I)entering into a qualified social security income verification contract, or
 (II)providing identifying information to a qualified social security income verification contractor as provided in this paragraph.
 (ii)The United States shall not be liable for any act or omission of any person performing services under a qualified social security income verification contract.
 (E)In any case in which an independent estimate conducted pursuant to this paragraph with respect to an individual entitled to disability insurance benefits demonstrates that such individual failed to accurately report any monthly income, the Commissioner of Social Security shall conduct an investigation of such individual to determine whether such individual’s monthly income demonstrates the individual's ability to engage in substantial gainful activity.
							.
				